DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 02/01/2022 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 112a is hereby withdrawn. 
Claims 6-10, 12-15 are pending.
Reasons for Allowance
Applicant’s Remarks and amendment, filed on 02/01/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant's method of treating chronic liver disease as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant's method of treating chronic liver disease as in the instant claims. The closest prior art, Fiorucci (US9498484 B2), teaches method of treating chronic liver disease using compounds, such as:

    PNG
    media_image1.png
    213
    281
    media_image1.png
    Greyscale
. However, the compound is different from the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims.
Therefore, Claims 6-10, 12-15 are allowed.
Conclusion
Claims 6-10, 12-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623